UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, DC20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number811-21309 Advent Claymore Convertible Securities and Income Fund (Exact name of registrant as specified in charter) 1271 Avenue of the Americas, 45th Floor, New York, NY 10020 (Address of principal executive offices) (Zip code) Robert White 1271 Avenue of the Americas, 45th Floor New York, NY 10020 (Name and address of agent for service) Registrant’s telephone number, including area code:(212) 482-1600 Date of fiscal year end: October 31 Date of reporting period: November 1, 2012 – January 31, 2013 Item 1.Schedule of Investments. Attached hereto. AVK Advent Claymore Convertible Securities and Income Fund Portfolio of Investments January 31, 2013 (unaudited) Principal Optional Call Amount~ Description Rating* Coupon Maturity Provisions** Value Long-Term Investments - 153.4% Convertible Bonds - 93.3% Advertising - 0.8% Interpublic Group of Cos., Inc.(a) BB+ 03/15/2023 03/15/13 @ 100 Aerospace & Defense - 0.7% Alliant Techsystems, Inc.(a) BB- 08/15/2024 08/20/14 @ 100 Auto Manufacturers - 1.3% Navistar International Corp.(a) CCC+ 10/15/2014 N/A Auto Parts & Equipment - 0.9% EUR 11,396,000 Faurecia, Series EO (France) B2 01/01/2018 N/A Meritor, Inc. B- 02/15/2027 02/15/19 @ 100 Biotechnology - 6.8% Cubist Pharmaceuticals, Inc.(a) NR 11/01/2017 N/A Gilead Sciences, Inc., Series C(a) A- 05/01/2014 N/A Illumina, Inc.(a) (b) NR 03/15/2016 N/A Medicines Co.(a) (b) NR 06/01/2017 N/A Vertex Pharmaceuticals, Inc.(a) NR 10/01/2015 10/01/13 @ 101 Building Materials - 0.5% Asia Cement Corp. (Taiwan)(c) NR 06/07/2016 N/A Coal - 5.5% Alpha Appalachia Holdings, Inc.(a) B+ 08/01/2015 N/A Alpha Natural Resources, Inc.(a) B- 04/15/2015 N/A Peabody Energy Corp.(a) B+ 12/15/2041 12/20/36 @ 100 Commercial Services - 0.5% Sotheby's(a) BB 06/15/2013 N/A Computers - 6.8% CACI International, Inc.(a) NR 05/01/2014 N/A EMC Corp., Series B(a) (e) A 12/01/2013 N/A NetApp, Inc.(a) BBB+ 06/01/2013 N/A SanDisk Corp.(a) BB 08/15/2017 N/A Diversified Financial Services - 2.6% Hong Kong Exchanges and Clearing Ltd. (Hong Kong) NR 10/23/2017 N/A HKD 22,000,000 Tong Jie Ltd., Series 363 (British Virgin Islands)(c) NR 02/18/2018 N/A Walter Investment Management Corp.(a) NR 11/01/2019 N/A Electric - 0.7% CNY 15,400,000 China Power International Development Ltd. (Hong Kong) NR 05/17/2016 N/A Electrical Components & Equipment - 0.6% General Cable Corp. B+ 11/15/2013 N/A Electronics - 0.7% TPK Holding Co. Ltd., Series REGS (Cayman Islands)(c) NR 10/01/2017 N/A Gas - 0.7% ENN Energy Holdings Ltd. (Cayman Islands)(c) NR 02/26/2018 N/A Health Care Products - 5.9% HeartWare International, Inc.(a) NR 12/15/2017 N/A Hologic, Inc., Series 2010(a) (d) (j) B+ 12/15/2037 12/15/16 @ 100 Hologic, Inc., Series 2012(a) (d) (k) B+ 03/01/2042 03/06/18 @ 100 Medtronic, Inc., Series B(a) A+ 04/15/2013 N/A Health Care Services - 3.0% LifePoint Hospitals, Inc.(a) B 05/15/2014 N/A Molina Healthcare, Inc., Series MOH(a) NR 10/01/2014 N/A Home Builders - 2.3% Lennar Corp.(a) (b) BB- 12/01/2020 12/01/13 @ 100 Ryland Group, Inc.(a) BB- 05/15/2018 N/A Toll Brothers Finance Corp.(a) (b) BB+ 09/15/2032 09/15/17 @ 100 Household Products & Housewares - 1.4% Jarden Corp.(a) (b) B 09/15/2018 N/A Internet - 5.6% priceline.com, Inc.(a) (b) (e) BBB 03/15/2018 N/A Symantec Corp., Series B(a) (e) BBB 06/15/2013 N/A WebMD Health Corp.(a) NR 01/31/2018 N/A Investment Companies - 0.6% Billion Express Investments Ltd. (British Virgin Islands) NR 10/18/2015 N/A Iron & Steel - 0.7% United States Steel Corp.(a) BB 05/15/2014 N/A Lodging - 2.2% MGM Resorts International(a) B+ 04/15/2015 N/A Mining - 7.2% African Minerals Ltd. (Bermuda) NR 02/10/2017 02/24/15 @ 110 Kinross Gold Corp. (Canada) BBB- 03/15/2028 03/20/13 @ 100 Newmont Mining Corp., Series B(a) BBB+ 07/15/2017 N/A Royal Gold, Inc.(a) NR 06/15/2019 N/A Oil & Gas - 3.9% Chesapeake Energy Corp.(a) BB- 12/15/2038 12/15/18 @ 100 Goodrich Petroleum Corp.(e) CCC 10/01/2029 10/01/14 @ 100 Premier Oil Finance Jersey Ltd., Series PMO (Jersey) NR 07/27/2018 N/A Stone Energy Corp.(a) (b) B- 03/01/2017 N/A Oil & Gas Services - 3.7% Helix Energy Solutions Group, Inc.(a) NR 03/15/2032 03/20/18 @ 100 Hornbeck Offshore Services, Inc.(a) (b) BB- 09/01/2019 N/A EUR 6,616,500 Technip SA, Series TEC (France) BBB+ 01/01/2016 N/A Pharmaceuticals - 8.0% Auxilium Pharmaceuticals, Inc. NR 07/15/2018 N/A Endo Health Solutions, Inc.(a) NR 04/15/2015 N/A Isis Pharmaceuticals, Inc.(a) (b) NR 10/01/2019 N/A Salix Pharmaceuticals Ltd.(a) NR 05/15/2015 N/A Salix Pharmaceuticals Ltd.(a) (b) NR 03/15/2019 N/A JPY 103,000,000 Sawai Pharmaceutical Co. Ltd. (Japan)(c) NR 09/17/2015 N/A Shire PLC, Series SHP (Jersey) NR 05/09/2014 N/A Theravance, Inc. NR 01/15/2023 N/A Real Estate - 0.6% Forest City Enterprises, Inc.(a) B 08/15/2018 N/A Real Estate Investment Trusts - 5.2% Annaly Capital Management, Inc.(a) NR 02/15/2015 N/A Health Care REIT, Inc.(a) BBB- 12/01/2029 12/01/14 @ 100 Host Hotels & Resorts, LP(a) (b) BB+ 10/15/2029 10/20/15 @ 100 SL Green Operating Partnership, LP(a) (b) BB+ 10/15/2017 N/A Semiconductors - 6.6% Intel Corp.(a) A- 08/01/2039 N/A Microchip Technology, Inc.(a) NR 12/15/2037 N/A Micron Technology, Inc., Series A(a) NR 08/01/2031 08/05/15 @ 100 Novellus Systems, Inc.(a) BBB- 05/15/2041 N/A SK Hynix, Inc. (South Korea) NR 05/14/2015 N/A Xilinx, Inc.(a) BBB+ 06/15/2017 N/A Software - 3.7% Electronic Arts, Inc.(a) NR 07/15/2016 N/A Nuance Communications, Inc.(a) BB- 11/01/2031 11/06/17 @ 100 Take-Two Interactive Software, Inc.(a) NR 12/01/2016 N/A Telecommunications - 3.0% Ciena Corp.(a) B 06/15/2017 N/A Ciena Corp.(a) (b) B 10/15/2018 N/A Ciena Corp. NR 12/15/2020 N/A Transportation - 0.6% Ship Finance International Ltd. (Bermuda) NR 02/01/2018 N/A Total Convertible Bonds - 93.3% (Cost $386,152,179) Corporate Bonds - 46.5% Aerospace & Defense - 0.2% Kratos Defense & Security Solutions, Inc. B 06/01/2017 06/01/14 @ 105 Agriculture - 0.3% North Atlantic Trading Co.(b) B- 07/15/2016 07/15/13 @ 109 Apparel - 0.0%+ Wolverine World Wide, Inc.(b) B+ 10/15/2020 10/15/16 @ 103 Auto Manufacturers - 2.0% Ford Motor Co.(a) BB+ 10/01/2028 N/A Jaguar Land Rover Automotive PLC (United Kingdom)(b) BB- 05/15/2018 05/15/14 @ 106 Jaguar Land Rover Automotive PLC (United Kingdom)(b) BB- 05/15/2021 05/15/16 @ 104 Navistar International Corp.(a) (e) CCC+ 11/01/2021 11/01/14 @ 104 Auto Parts & Equipment - 2.8% Dana Holding Corp.(a) BB 02/15/2021 02/15/16 @ 103 Goodyear Tire & Rubber Co.(a) (e) B+ 08/15/2020 08/15/15 @ 104 Lear Corp.(a) BB 03/15/2018 03/15/14 @ 104 Meritor, Inc.(a) B- 09/15/2015 N/A Pittsburgh Glass Works, LLC(a) (b) B+ 04/15/2016 04/15/13 @ 104 Banks - 1.9% Ally Financial, Inc.(a) B+ 09/15/2020 N/A CIT Group, Inc.(a) (b) BB- 02/15/2019 N/A Synovus Financial Corp.(a) B- 06/15/2017 N/A Building Materials - 0.3% Ainsworth Lumber Ltd. (Canada)(b) B 12/15/2017 12/15/14 @ 104 Chemicals - 0.9% LyondellBasell Industries NV (Netherlands)(a) BB+ 11/15/2021 08/17/21 @ 100 Phibro Animal Health Corp.(b) B 07/01/2018 07/01/14 @ 105 US Coatings Acquisition, Inc. / Flash Dutch 2 BV(b) B- 05/01/2021 02/04/16 @ 106 Vertellus Specialties, Inc.(b) B- 10/01/2015 10/01/13 @ 102 Coal - 0.2% SunCoke Energy, Inc. B+ 08/01/2019 08/01/14 @ 106 Commercial Services - 0.7% Neff Rental, LLC(b) B- 05/15/2016 05/15/13 @ 107 Sotheby's(a) (b) BB 10/01/2022 10/01/17 @ 103 UR Merger Sub Corp.(a) BB 07/15/2018 07/15/15 @ 103 Computers - 0.5% Seagate HDD Cayman (Cayman Islands)(a) BB+ 11/01/2021 05/01/16 @ 104 Cosmetics & Personal Care - 0.2% Albea Beauty Holdings SA (Luxembourg)(b) B+ 11/01/2019 11/01/15 @ 106 Diversified Financial Services - 1.8% Air Lease Corp.(a) NR 04/01/2017 N/A Ford Motor Credit Co., LLC(a) BB+ 05/15/2015 N/A International Lease Finance Corp.(a) BBB- 12/15/2020 N/A Nationstar Mortgage, LLC / Nationstar Capital Corp.(a) (b) B2 10/01/2020 10/01/16 @ 104 Electric - 0.1% AES Corp.(a) BB- 06/01/2020 N/A Electrical Components & Equipment - 0.3% International Wire Group Holdings, Inc.(a) (b) B 10/15/2017 10/15/15 @ 104 Electronics - 0.7% NXP BV / NXP Funding, LLC (Netherlands)(b) B 02/15/2021 02/15/17 @ 103 Viasystems, Inc.(a) (b) BB- 05/01/2019 05/01/15 @ 106 Engineering & Construction - 0.2% Empresas ICA SAB de CV (Mexico)(b) B+ 07/24/2017 01/24/15 @ 106 Entertainment - 0.1% Six Flags Entertainment Corp.(b) BB- 01/15/2021 01/15/16 @ 104 Food - 0.8% Bumble Bee Acquisition Corp.(a) (b) B 12/15/2017 12/15/14 @ 105 Land O'Lakes Capital Trust I(a) (b) BB 03/15/2028 N/A Marfrig Holding Europe BV (Netherlands)(b) B+ 07/24/2017 01/24/16 @ 105 Marfrig Holding Europe BV (Netherlands)(b) B+ 05/09/2018 N/A Forest Products & Paper - 1.4% Appleton Papers, Inc.(a) CCC+ 12/15/2015 N/A Boise Cascade, LLC / Boise Cascade Finance Corp.(b) B+ 11/01/2020 11/01/15 @ 105 Catalyst Paper Corp. (Canada) NR 10/30/2017 12/15/13 @ 100 Resolute Forest Products(a) BB 10/15/2018 10/15/14 @ 105 Sappi Papier Holding GmbH (Austria)(a) (b) BB 04/15/2021 04/15/16 @ 103 Hand & Machine Tools - 0.0%+ Mcron Finance Sub, LLC / Mcron Finance Corp.(b) B+ 05/15/2019 05/15/15 @ 106 Health Care Products - 1.5% DJO Finance, LLC / DJO Finance Corp.(b) CCC+ 04/15/2018 04/15/15 @ 105 Merge Healthcare, Inc.(a) B+ 05/01/2015 05/01/13 @ 106 Health Care Services - 2.6% Capella Healthcare, Inc. B 07/01/2017 07/01/13 @ 107 HCA Holdings, Inc. B- 02/15/2016 N/A HCA Holdings, Inc.(a) B- 05/15/2021 11/15/15 @ 104 Health NET, Inc.(a) BB 06/01/2017 N/A IASIS Healthcare, LLC / IASIS Capital Corp. CCC+ 05/15/2019 05/15/14 @ 106 Tenet Healthcare Corp. B+ 07/01/2019 07/01/14 @ 104 Home Builders - 0.0%+ Beazer Homes USA, Inc.(b) CCC 02/01/2023 02/01/18 @ 104 Household Products & Housewares - 2.3% Reynolds Group Issuer, Inc.(a) CCC+ 05/15/2018 05/15/14 @ 104 Reynolds Group Issuer, Inc. CCC+ 08/15/2019 08/15/15 @ 105 Reynolds Group Issuer, Inc.(a) B+ 10/15/2020 10/15/15 @ 104 Spectrum Brands Escrow Corp.(b) B3 11/15/2020 11/15/16 @ 103 Spectrum Brands Escrow Corp.(b) B- 11/15/2022 11/15/17 @ 103 Spectrum Brands, Inc.(a) B 06/15/2018 06/15/14 @ 105 Yankee Candle Co., Inc., Series B CCC+ 02/15/2017 02/15/14 @ 102 Internet - 0.1% NetFlix, Inc.(b) BB- 02/01/2021 N/A Iron & Steel - 1.1% AK Steel Corp. B- 04/01/2022 04/01/17 @ 104 Edgen Murray Corp.(b) B+ 11/01/2020 11/01/15 @ 107 Optima Specialty Steel, Inc.(a) (b) B 12/15/2016 12/15/14 @ 106 CAD 90,000 Russel Metals, Inc. (Canada)(b) Ba1 04/19/2022 04/19/17 @ 103 Steel Dynamics, Inc.(a) (b) BB+ 08/15/2022 08/15/17 @ 103 Leisure Time - 0.2% Carlson Wagonlit BV (Netherlands)(b) B+ 06/15/2019 06/15/15 @ 105 Royal Caribbean Cruises Ltd. (Liberia)(a) BB 11/15/2022 N/A Viking Cruises Ltd. (Bermuda)(b) B+ 10/15/2022 10/15/17 @ 104 Lodging - 1.1% Caesars Entertainment Operating Co., Inc. B 02/15/2020 02/15/16 @ 104 MCE Finance Ltd. (Cayman Islands)(b) BB- 02/15/2021 02/15/16 @ 104 MGM Resorts International(a) B+ 01/15/2017 N/A MTR Gaming Group, Inc. B- 08/01/2019 08/01/15 @ 106 Machinery-Diversified - 0.5% Case New Holland, Inc.(a) BB+ 12/01/2017 N/A Cleaver-Brooks, Inc.(a) (b) B 12/15/2019 12/15/15 @ 107 Media - 3.1% American Media, Inc. B2 12/15/2017 12/15/13 @ 109 CCO Holdings, LLC(a) BB- 04/30/2021 04/30/15 @ 105 Clear Channel Worldwide Holdings, Inc., Series B(a) B 03/15/2020 03/15/15 @ 106 Media General, Inc. B- 02/15/2017 02/15/14 @ 106 EUR 1,000,000 Nara Cable Funding II Ltd. (Ireland)(b) B+ 03/01/2020 03/01/16 @ 109 Univision Communications, Inc.(b) B+ 05/15/2019 05/15/15 @ 103 Mining - 2.6% American Gilsonite Co.(a) (b) B 09/01/2017 09/01/14 @ 109 FMG Resources August 2006 Pty Ltd. (Australia)(a) (b) B+ 11/01/2019 11/01/15 @ 104 Inmet Mining Corp. (Canada)(a) (b) B+ 06/01/2020 06/01/16 @ 104 Kaiser Aluminum Corp.(a) BB- 06/01/2020 06/01/16 @ 104 New Gold, Inc. (Canada)(b) BB- 11/15/2022 11/15/17 @ 103 Miscellaneous Manufacturing - 0.3% Bombardier, Inc. (Canada)(b) BB 01/15/2023 N/A Dispensing Dynamics International(b) B- 01/01/2018 01/01/16 @ 106 Trinseo Materials Operating SCA / Trinseo Materials Finance, Inc. (Luxembourg)(b) B+ 02/01/2019 08/01/15 @ 104 Oil & Gas - 5.9% Alta Mesa Holdings, LP / Alta Mesa Finance Services Corp.(a) B 10/15/2018 10/15/14 @ 105 Bill Barrett Corp.(a) BB- 10/01/2019 10/01/15 @ 104 BreitBurn Energy Partners, LP / BreitBurn Finance Corp.(a) (b) B 04/15/2022 01/15/17 @ 104 Calumet Specialty Products Partners, LP / Calumet Finance Corp.(a) (b) B 08/01/2020 08/01/16 @ 105 Chesapeake Energy Corp.(a) BB- 12/15/2018 N/A Clayton Williams Energy, Inc.(a) B- 04/01/2019 04/01/15 @ 104 Drill Rigs Holdings, Inc. (Marshall Islands)(b) B 10/01/2017 10/01/15 @ 103 Energy XXI Gulf Coast, Inc.(a) B+ 12/15/2017 12/15/14 @ 105 EP Energy, LLC / EP Energy Finance, Inc.(a) B 05/01/2020 05/01/16 @ 105 EPL Oil & Gas, Inc.(b) B- 02/15/2018 02/15/15 @ 104 Halcon Resources Corp.(b) CCC+ 07/15/2020 07/15/16 @ 105 Hercules Offshore, Inc.(a) (b) B 04/01/2019 04/01/15 @ 108 Offshore Group Investment Ltd. (Cayman Islands) B- 08/01/2015 08/01/13 @ 106 OGX Austria GmbH (Austria)(b) B 04/01/2022 04/01/17 @ 104 Parker Drilling Co.(a) B+ 04/01/2018 04/01/14 @ 105 PetroBakken Energy Ltd. (Canada)(a) (b) CCC+ 02/01/2020 02/01/16 @ 104 Plains Exploration & Production Co.(a) B 06/15/2019 06/15/16 @ 103 Plains Exploration & Production Co. B 02/01/2022 02/01/17 @ 103 Range Resources Corp.(a) BB 05/15/2019 05/15/14 @ 104 Range Resources Corp.(a) BB 08/15/2022 02/15/17 @ 103 Samson Investment Co.(a) (b) B- 02/15/2020 02/15/16 @ 105 SandRidge Energy, Inc. B 03/15/2021 03/15/16 @ 104 SandRidge Energy, Inc. B 02/15/2023 08/15/17 @ 104 Tesoro Corp.(a) BB+ 10/01/2022 10/01/17 @ 103 Unit Corp. BB- 05/15/2021 05/15/16 @ 103 W&T Offshore, Inc. B 06/15/2019 06/15/15 @ 104 Oil & Gas Services - 0.5% Forbes Energy Services Ltd. B 06/15/2019 06/15/15 @ 105 SESI, LLC(a) BBB- 05/01/2019 05/01/15 @ 103 Packaging & Containers - 0.0%+ Sealed Air Corp.(b) BB- 09/15/2021 09/15/16 @ 104 Pharmaceuticals - 0.5% Elan Finance PLC / Elan Finance Corp. (Ireland)(b) BB- 10/15/2019 10/15/15 @ 105 Valeant Pharmaceuticals International(b) BB- 10/15/2020 10/15/16 @ 103 VPI Escrow Corp.(b) BB- 10/15/2020 10/15/16 @ 103 Pipelines - 0.5% Atlas Pipeline Partners, LP / Atlas Pipeline Finance Corp.(b) B+ 08/01/2023 02/01/18 @ 103 Crosstex Energy, LP / Crosstex Energy Finance Corp. B+ 02/15/2018 02/15/14 @ 104 Eagle Rock Energy Partners, LP(a) (b) B 06/01/2019 06/01/15 @ 104 Eagle Rock Energy Partners, LP(a) B 06/01/2019 06/01/15 @ 104 Tesoro Logistics, LP(b) BB- 10/01/2020 10/01/16 @ 103 Real Estate - 0.2% Kennedy-Wilson, Inc. BB- 04/01/2019 04/01/15 @ 104 Real Estate Investment Trusts - 0.4% Host Hotels & Resorts, LP(a) BB+ 10/01/2021 07/01/21 @ 100 OMEGA Healthcare Investors, Inc.(a) BBB- 03/15/2024 03/15/17 @ 103 Retail - 1.4% Burlington Coat Factory Warehouse Corp. CCC 02/15/2019 02/15/15 @ 105 Dave & Buster's, Inc. CCC+ 06/01/2018 06/01/14 @ 106 Fiesta Restaurant Group, Inc. B 08/15/2016 02/15/14 @ 104 HOA Restaurant Group, LLC(b) B- 04/01/2017 04/01/14 @ 106 Jo-Ann Stores, Inc.(b) CCC+ 03/15/2019 03/15/14 @ 104 Rite AID Corp.(a) CCC 03/15/2020 03/15/16 @ 105 Sally Holdings, LLC / Sally Capital, Inc.(a) BB+ 06/01/2022 06/01/17 @ 103 Toys "R" Us, Inc. CCC+ 10/15/2018 N/A Wok Acquisition Corp.(b) CCC+ 06/30/2020 06/30/16 @ 105 Software - 1.5% First Data Corp.(a) (b) B- 01/15/2021 01/15/16 @ 104 First Data Corp. B- 01/15/2021 01/15/16 @ 113 Storage & Warehousing - 1.0% Niska Gas Storage US, LLC(a) B+ 03/15/2018 03/15/14 @ 104 Telecommunications - 3.0% Cincinnati Bell, Inc. CCC+ 03/15/2018 03/15/14 @ 104 Hughes Satellite Systems Corp. B+ 06/15/2019 N/A Intelsat Luxembourg SA (Luxembourg) CCC+ 02/04/2017 02/15/14 @ 103 Level 3 Communications, Inc. CCC 02/01/2019 02/01/15 @ 106 NII Capital Corp.(a) B- 12/15/2019 12/15/14 @ 104 NII Capital Corp.(a) B- 04/01/2021 04/01/16 @ 104 Sorenson Communications, Inc.(b) NR 02/01/2015 02/01/14 @ 100 Sprint Nextel Corp.(a) B+ 11/15/2021 N/A Telesat Canada / Telesat, LLC (Canada)(b) B- 05/15/2017 05/15/14 @ 103 Windstream Corp. B 10/01/2021 10/01/16 @ 104 Windstream Corp. B 06/01/2022 06/01/17 @ 104 Transportation - 0.8% Gulfmark Offshore, Inc.(a) (b) BB- 03/15/2022 03/15/17 @ 103 Navios Maritime Holdings, Inc. / Navios Maritime Finance II US, Inc. (Marshall Islands) B+ 02/15/2019 02/15/15 @ 104 Navios Maritime Holdings, Inc. / Navios Maritime Finance US, Inc. (Marshall Islands) BB- 11/01/2017 11/01/13 @ 104 Navios South American Logistics, Inc. / Navios Logistics Finance US, Inc. (Marshall Islands) B+ 04/15/2019 04/15/14 @ 107 Ship Finance International Ltd. (Bermuda) B+ 12/15/2013 03/01/13 @ 100 Swift Services Holdings, Inc. B+ 11/15/2018 11/15/14 @ 105 Total Corporate Bonds - 46.5% (Cost $194,816,657) Term Loans - 0.4%(f) Chrysler Group LLC / CG Co.-Issuer, Inc., Tranche B Ba2 05/24/2017 N/A Intrawest ULC NR 12/04/2018 N/A (Cost $1,885,138) Number of Shares Description Rating* Coupon Maturity Value Convertible Preferred Stocks - 9.5% Auto Manufacturers - 2.2% General Motors Co., Series B(a) BB- 12/01/2013 Auto Parts & Equipment - 0.8% Goodyear Tire & Rubber Co. NR 04/01/2014 Banks - 2.9% Bank of America Corp., Series L(a) (g) BB+ - Synovus Financial Corp., Series tMED(e) NR 05/15/2013 Insurance - 1.0% MetLife, Inc.(a) BBB- 03/26/2014 Iron & Steel - 2.1% ArcelorMittal, Series MTUS (Luxembourg) B+ 01/15/2016 Oil & Gas - 0.5% Apache Corp., Series D(a) BBB 08/01/2013 Total Convertible Preferred Stocks - 9.5% (Cost $36,893,956) Common Stocks - 3.6% Apparel - 0.4% Deckers Outdoor Corp.(e) (h) Biotechnology - 1.2% Amgen, Inc.(h) Illumina, Inc.(e) (h) Health Care Services - 0.3% Brookdale Senior Living, Inc.(a) (h) Media - 0.3% DISH Network Corp., Class A Pharmaceuticals - 0.8% Elan Corp. PLC, ADR (Ireland)(a) (h) Onyx Pharmaceuticals, Inc.(e) (h) Real Estate Investment Trusts - 0.4% Spirit Realty Capital, Inc. Software - 0.2% Activision Blizzard, Inc.(a) Total Common Stocks - 3.6% (Cost $15,609,142) Warrants - 0.1% MannKind Corp.(a) (h) 02/15/2019 (Cost $270,407) Total Long-Term Investments - 153.4% (Cost $635,627,479) Contracts Options Purchased(h) Expiration Month Exercise Price Value Call Options Purchased - 0.0%+ Microsoft Corp. July 2013 (Cost $28,002) Put Options Purchased - 0.1% iShares Russell 2000 Index Fund March 2013 (Cost $790,937) Total Options Purchased - 0.1% (Cost $818,939) Number of Shares Description Value Short-Term Investments - 7.1% Money Market - 7.1% Goldman Sachs Financial Prime Obligations – Administration Share Class(i) (Cost $30,817,181) Total Investments - 160.6% (Cost $667,263,599) Other Assets in excess of Liabilities - 0.4% Total Value of Options Written - (0.2%) (Premiums received $1,224,459) Preferred Shares, at redemption value - (-0.4% of Net Assets Applicable to Common Shareholders or -0.2% of Total Investments) Margin Loan- (39.2%) Reverse Repurchase Agreements - (21.2%) Net Assets Applicable to Common Shareholders - 100.0% ADR - American Depositary Receipt BV - Limited Liability Company CAD - Canadian Dollar CNY - Chinese Yuan Renminbi EUR - Euro GmbH - Limited Liability HKD - Hong Kong Dollar JPY - Japanese Yen LLC - Limited Liability Company LP - Limited Partnership N/A- Not Applicable NV - Publicly Traded Company PLC - Public Limited Company Pty - Proprietary SA - Corporation SAB de CV - Publicly Traded Company SCA - Limited Partnership ULC - Unlimited Liability Company All percentages shown in the Portfolio of Investments are based on Net Assets Applicable to Common Shareholders, unless otherwise noted. ~ The principal amount is denominated in U.S. Dollars unless otherwise noted. * Ratings shown are per Standard & Poor's, Moody's or Fitch.Securities classified as NR are not rated. (For securities not rated by Standard & Poor's Rating Group, the rating by Moody's Investor Services, Inc. is provided.Likewise, for securities not rated by Standard & Poor's Rating Group and Moody's Investor Services, Inc., the rating by Fitch Ratings is provided.)All ratings are unaudited.The ratings apply to the credit worthiness of the issuers of the underlying securities and not to the Fund or its shares. ** Date and price of the earliest optional call provision. There may be other call provisions at varying prices at later dates. All optional provisions are unaudited. + Less than 0.1% (a) All or a portion of these securities have been physically segregated in connection with borrowings and reverse repurchase agreements. As of January 31, 2013, the total amount segregated was $444,025,148. (b) Securities are exempt from registration under Rule 144A of the Securities Act of 1933.These securities may be resold in transactions exempt from registration, normally to qualified institutional buyers.At January 31, 2013 these securities amounted to $141,965,078, which represents 32.7% of net assets applicable to common shares. (c) Zero coupon bond. (d) Security is a "step coupon" bond where the coupon increases or decreases at a predetermined date.The rate shown reflects the rate in effect at the end of the reporting period. (e) All or a portion of this security is segregated as collateral (or a potential collateral for future transactions) for written options. (f) Term loans held by the Fund have a variable interest rate feature which is periodically adjusted based on an underlying interest rate benchmark.In addition, term loans may include mandatory and/or optional prepayment terms.As a result, the actual maturity dates of the loan may be different than the date disclosed in the portfolio of investments.Term loans may be considered restricted in that the Fund may be contractually obligated to secure approval from the Agent Bank and/or Borrower prior to the sale or disposition of loan. (g) Security is perpetual and, thus does not have a predetermined maturity date.The coupon rate shown is in effect as of January 31, 2013. (h) Non-income producing security. (i) All or a portion of this security has been segregated in connection with forward exchange currency contracts and unfunded loan commitments. At January 31, 2013, the total amount segregated was $30,817,181. (j) Security becomes an accreting bond after December 15, 2016 with a 2.00% principal accretion rate. (k) Security becomes an accreting bond after March 1, 2018 with a 2.00% principal accretion rate. Contracts (100 shares per contract) Options Written(a) Expiration Month Exercise Price Value Call Options Written - (0.1%) ArcelorMittal January 2014 Deckers Outdoor Corp. June 2013 Illumina, Inc. January 2014 Onyx Pharmaceuticals, Inc. August 2013 89 priceline.com, Inc. April 2013 Total Value of Call Options Written (Premiums received $820,013) Put Options Written - (0.1%) iShares Russell 2000 Index Fund March 2013 (Premiums received $404,446) Total Value of Options Written - (0.2%) (Premiums received $1,224,459) (a) Non-income producing security. Country Breakdown as % of Long-Term Investments* United States 83.6% Canada 3.1% France 1.8% Luxembourg 1.6% Jersey 1.5% Cayman Islands 1.3% Hong Kong 1.2% Australia 1.1% Bermuda 0.8% British Virgin Islands 0.8% South Korea 0.6% Ireland 0.6% Netherlands 0.5% Marshall Islands 0.5% Austria 0.3% Taiwan 0.3% Japan 0.2% Mexico 0.1% United Kingdom 0.1% Liberia 0.0%** *Subject to change daily. **Less than 0.1%. See previously submitted notes to financial statements for the period ended October 31, 2012. AVK | Advent/Claymore Convertible Securities & Income Fund Portfolio of Investments January 31, 2013 (unaudited) Forward exchange currency contracts Net Unrealized Contracts to Buy Counterparty Settlement Date Settlement Value Value at 1/31/13 Appreciation/(Depreciation) EUR for USD The Bank of New York Mellon 2/1/2013 EUR for USD The Bank of New York Mellon 3/19/2013 EUR for USD The Bank of New York Mellon 3/19/2013 EUR for USD The Bank of New York Mellon 3/19/2013 HKD for USD The Bank of New York Mellon 2/15/2013 HKD for USD The Bank of New York Mellon 2/15/2013 HKD for USD The Bank of New York Mellon 2/15/2013 JPY for USD The Bank of New York Mellon 3/19/2013 Net Unrealized Contracts to Sell Counterparty Settlement Date Settlement Value Value at 1/31/13 Appreciation/ (Depreciation) EUR for USD The Bank of New York Mellon 2/1/2013 EUR for USD The Bank of New York Mellon 2/1/2013 EUR for USD The Bank of New York Mellon 3/19/2013 EUR for USD The Bank of New York Mellon 3/19/2013 EUR for USD The Bank of New York Mellon 3/19/2013 EUR for USD The Bank of New York Mellon 3/19/2013 EUR for USD The Bank of New York Mellon 3/19/2013 EUR for USD The Bank of New York Mellon 3/19/2013 EUR for USD The Bank of New York Mellon 2/4/2013 EUR for USD The Bank of New York Mellon 3/19/2013 JPY for USD The Bank of New York Mellon 3/19/2013 Total unrealized depreciation for forward currency contracts AVK Advent Claymore Convertible Securities and Income Fund Portfolio of Investments January 31, 2013 (unaudited) Unfunded Loan Commitments At January 31, 2013, the Fund had the following unfunded loan commitments which could be extended at the option of the borrower: Commitment Borrower Term Maturity Date Commitment Fee Rate Rate if Funded Par Value Value DuPont Performance Coatings Bridge for 8 year term loan 10/24/13 0.75% Libor + 750bps - Spectrum Brands, Inc. Bridge for term loan 10/10/13 0.50% Libor + 650bps - At January 31, 2013, the cost and related gross unrealized appreciation and depreciation on investments for tax purposes, excluding written options, forward exchange currency contracts and foreign currency translations are as follows: Cost of Investments for Tax Purposes Gross Tax Unrealized Appreciation Gross Tax Unrealized Depreciation Net Tax Unrealized Appreciation on Investments Net Tax Unrealized Depreciation Derivatives and Foreign Currency Securities listed on an exchange are valued at the last reported sale price on the primary exchange on which they are traded. Equity securities traded on an exchange for which there are no transactions on a given day are valued at the mean of the closing bid and asked prices. Securities traded on NASDAQ are valued at the NASDAQ Official Closing Price. Equity securities not listed on a securities exchange or NASDAQ are valued at the mean of the closing bid and asked prices. Debt securities are valued by independent pricing services or dealers using the mean of the closing bid and asked prices for such securities or, if such prices are not available, at prices for securities of comparable maturity, quality and type. If sufficient market activity is limited or does not exist, the pricing providers or broker-dealers may utilize proprietary valuation models which consider market characteristics such as benchmark yield curves, option-adjusted spreads, credit spreads, estimated default rates, coupon rates, anticipated timing of principal repayments, underlying collateral, or other unique security features in order to estimate relevant cash flows, which are then discounted to calculate a security’s fair value. Exchange traded options are valued at the closing price, if traded that day. If not traded, they are valued at the mean of the bid and asked prices on the primary exchange on which they are traded. Futures contracts are valued using the settlement price established each day on the exchange on which they are traded. Swaps are valued daily by independent pricing services or dealers using the mid price. Forward exchange currency contracts are valued daily at current exchange rates. The Fund values money market funds at net asset value. Short-term securities with remaining maturities of 60 days or less at the time of purchase are valued at amortized cost, which approximates market value. For those securities where quotations or prices are not available, the valuations are determined in accordance with procedures established in good faith by management and approved by the Board of Trustees. A valuation committee consisting of representatives from investments, fund administration, legal and compliance is responsible for the oversight of the valuation process of the Fund and convenes monthly, or more frequently as needed. The valuation committee reviews monthly Level 3 fair valued securities methodology, price overrides, broker quoted securities, price source changes, illiquid securities, stale priced securities, halted securities, price challenges, fair valued securities sold and back testing trade prices in relation to prior day closing prices. On a quarterly basis, the valuations and methodologies of all Level 3 fair valued securities are presented to the Fund’s Board of Trustees. Valuations in accordance with these procedures are intended to reflect each security’s (or asset’s) fair value. Such fair value is the amount that the Fund might reasonably expect to receive for the security (or asset) upon its current sale. Each such determination is based on a consideration of all relevant factors, which are likely to vary from one security to another. Examples of such factors may include, but are not limited to: (i) the type of security, (ii) the initial cost of the security, (iii) the existence of any contractual restrictions on the security’s disposition, (iv) the price and extent of public trading in similar securities of the issuer or of comparable companies, (v) quotations or evaluated prices from broker-dealers and/or pricing services, (vi) information obtained from the issuer, analysts, and/or the appropriate stock exchange (for exchange traded securities), (vii) an analysis of the company’s financial statements, and (viii) an evaluation of the forces that influence the issuer and the market(s) in which the security is purchased and sold (e.g. the existence of pending merger activity, public offerings or tender offers that might affect the value of the security). There were no securities fair valued in accordance with such procedures established by the Board of Trustees at January 31, 2013. GAAP requires disclosure of fair valuation measurements as of each measurement date. In compliance with GAAP, the Fund follows a fair value hierarchy that distinguishes between market data obtained from independent sources (observable inputs) and the Fund's own market assumptions (unobservable inputs). These inputs are used in determining the value of the Fund's investments and summarized in the following fair value hierarchy: Level 1 - quoted prices in active markets for identical securities Level 2 - quoted prices in inactive markets or other significant observable inputs (e.g. quoted prices for similar securities; interest rates; prepayment speed; credit risk; yield curves) Level 3 - significant unobservable inputs (e.g. discounted cash flow analysis; non-market based methods used to determine fair value) Observable inputs are those based upon market data obtained from independent sources, and unobservable inputs reflect the fund's own assumptions based on the best information available. A financial instrument's level within the fair value hierarchy is based on the lowest level of any input both individually and in aggregate that is significant to the fair value measurement. The inputs or methodology used for valuing securities are not necessarily an indication of the risk associated with investing in those securities. The following are certain inputs and techniques that are generally utilized to evaluate how to classify each major type of investment in accordance with GAAP. Equity Securities (Common and Preferred Stock) – Equity securities traded in active markets where market quotations are readily available are categorized as Level 1.Equity securities traded in inactive markets and certain foreign equities are valued using inputs which include broker quotes, prices of securities closely related where the security held is not trading but the related security is trading, and evaluated price quotes received from independent pricing providers. To the extent that these inputs are observable, such securities are categorized as Level 2. To the extent that these inputs are unobservable, such securities are categorized as Level 3. Convertible Bonds & Notes – Convertible bonds and notes are valued by independent pricing providers who employ matrix pricing models utilizing various inputs such as market prices, broker quotes, prices of securities with comparable maturities and qualities, and closing prices of corresponding underlying securities. To the extent that these inputs are observable, such securities are categorized as Level 2. To the extent that these inputs are unobservable, such securities are categorized as Level 3. Corporate Bonds & Notes – Corporate bonds and notes are valued by independent pricing providers who employ matrix pricing models utilizing various inputs such as market prices, broker quotes, and prices of securities with comparable maturities and qualities. To the extent that these inputs are observable, such securities are categorized as Level 2. To the extent that these inputs are unobservable, such securities are categorized as Level 3. The Fund did not hold any Level 3 securities during the period ended January 31, 2013. The following table represents the Fund’s investments carried by caption and by level within the fair value hierarchy as of January 31, 2013: Quoted Prices in Active Markets for Identical Assets Significant Other
